Citation Nr: 0011364	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  97-03 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran served from March 1975 to March 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim on 
appeal.  The veteran appealed that decision to the BVA and 
the case was referred to the Board for appellate review.

FINDINGS OF FACT

1.  The veteran has instability of the right knee, evaluated 
as 30 percent disabling.  Herniated disc L4-L5 with scoliosis 
is 20 percent disabling.  The following disorders are 10 
percent disabling: arthritis, right knee; asthma and history 
of chronic obstructive pulmonary disease (COPD); and 
adjustment disorder with depressed mood and anti-social 
personality disorder, competent.  Probable hypertension, 
congenital ureteropelvic obstruction of the left kidney, and 
peptic ulcer disease are each noncompensably disabling..  

3.  The following disabilities are due to the veteran's own 
willful misconduct: alcohol abuse; vertebral fractures of T12 
and L2; rib fractures; closed head injury; left knee 
disorder.  

4.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

5.  The veteran's disabilities do not permanently preclude 
him from engaging in substantially gainful employment 
consistent with his age, education and occupational history.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  See Murphy v. Derwinski 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not
implausible when his contentions and the evidence of record 
are viewed in the light most favorable to that claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Applicable Laws and Regulations

A disability pension is payable to a veteran who served for 
90 days or more during a period of war, and who is 
permanently and totally disabled due to nonservice-connected 
disabilities not the result of his own willful misconduct.  
38 U.S.C.A. § 1521(a).  A veteran meets the requirement of 
having served during a period of war where the veteran served 
for a period of 90 consecutive days or more and such period 
began or ended during a period of war.  38 U.S.C.A. 
§ 1521(j)(3).  

There are three alternative regulations upon which a finding 
of permanent and total disability for pension purposes may be 
based.  The veteran may seek to establish, by utilizing the 
VA Schedule For Rating Disabilities, that he has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1502.  This requires rating, and 
then combining each disability under the appropriate 
diagnostic code to determine whether the veteran holds a 
combined one-hundred percent schedular evaluation for pension 
purposes.  If the veteran suffers the permanent loss of the 
use of both hands or both feet, or of one hand and one foot, 
or of the sight of both eyes, or becomes permanently helpless 
or permanently bedridden, he will be considered permanently 
and totally disabled.  38 C.F.R. § 4.15.

Alternatively the veteran may establish permanent and total 
disability for pension purposes, absent a combined 100 
percent schedular evaluation, by proving he has a lifetime 
impairment precluding him from securing and following 
substantially gainful employment.  38 U.S.C.A. § 1502; 
38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be ratable at 60 percent or more; and if 
there are two or more disabilities, there must be at least 
one disability rated at 40 percent or more and the combined 
rating must be 70 percent or more.  If the veteran is 
considered permanently and totally disabled under these 
criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

Even if the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background and other related factors.  38 C.F.R. §§ 
3.321(b)(2); 4.17(b). 

The Board will now turn to a review of the veteran's 
disabilities.

I.  Disability Ratings

A.  Herniated Disc L4-L5 with Scoliosis

Private treatment records from December 1995 noted that the 
veteran's back was non-symptomatic.  The veteran gave a 
history of having had back pain two years earlier.  He was 
given an orthopedic examination that demonstrated 
"consistent impairment function while performing extension 
from a completely flexed position."  X-rays revealed 
scoliosis of the right side, with Schmorl's nodule and 
excessive calcium at the L4-5 level.  

VA treatment records from January 1996 noted that the veteran 
had L5 radiculopathy on the right, by history.  He was 
examined and found to be normal, except for decreased 
extensor hallucis longus strength.  Additional records that 
same month indicated that the veteran complained of pain in 
the low back radiating to the right buttock, posterior leg 
and the ankle.  In addition, he complained of a constant 
burning in the low back that would radiate after excessive 
movement and working of the back.  The veteran provided a 
history of having injured the back in April 1994 and 
developing a ruptured disc, with improvement in February 
1995, followed by exacerbation after a fall.  He said that he 
experienced numbness and a "dead feeling" in the right 
anterior calf, with "pins and needles" in the right 
posterior calf and foot.  He had no other complaints, with no 
symptoms in the left leg, and no bowel or bladder changes.  

Motor strength was noted to be 5/5 throughout, except in the 
extensor hallucis longus, where it was 4+/5.  There was no 
atrophy or tremor, there was decreased sensation in the right 
great toe and right calf, with normal sensation elsewhere, 
his gait was described as normal, although "slightly 
unsteady with tandem antalgic."  Straight leg raise testing 
was normal on the left but was positive on the right, with 
symptoms indicative of low back pain radiating to the right 
hip and the posterior thigh.  The veteran was hospitalized 
from January to February 1996 after making a suicide attempt.  
He was given an overall mental and physical examination that 
noted that he had decreased range of motion of the back, with 
no tenderness. 

The veteran received a VA examination in March 1996.  He 
provided a history of injuring his back in April 1994 while 
lifting a drive shaft.  He said that X-rays taken at the time 
revealed a herniated L4-L5 disc.  He reported that his pain 
had been improving until two to three months prior to the VA 
examination when he began to experience exacerbation of the 
pain.  He complained of a burning pain, increasing in 
intensity, radiating into the hip, down the leg and into the 
heel of the foot.  He further complained of increasing 
numbness in the right leg, with recent "giving out" of the 
leg.  Examination revealed no postural abnormalities or fixed 
deformities, musculature of the back was symmetrical and well 
developed, and there was minimal tenderness over the lower 
lumbosacral region along the sciatic nerve.  Range of motion 
of the spine was described as "excellent in all 
directions."  Straight leg raise testing was positive on the 
right side at 60 degrees, there was decreased strength in the 
right lower foot with weakness of the extensor halluces 
longus, diminished pinprick and light touch sensation in the 
right L5 dermatome.  X-rays revealed a loss of L4-L5 disc 
space with evidence of degeneration and calcification.  There 
was no evidence of instability.  

The examiner's impression was L5 radiculopathy on the right 
secondary to L4-L5 herniated disc.  The examiner stated that 
"the remainder of his spinal examination is unremarkable.  
This is mild to moderately disabling."  

Private treatment records from June 1996 reported that the 
veteran had been involved in a motorcycle accident suffering 
multiple injuries including fractures of the T12 and L2 
vertebrae, and fracture of the superior end plate with 
minimal compression of L2.  The report further noted a 
diagnosis of "known scoliosis preexisting fall."  VA 
treatment records from July 1996 described the veteran as 
progressing "very well" after his accident.  The report 
indicated that the veteran was ambulatory for over 150 feet 
and could climb one flight of stairs independently.  He was 
also able to perform activities of daily living with only 
minor assistance.  The diagnosis was T12 and L2 fracture 
secondary to motor vehicle accident with history of initial 
paraparesis and numbness in the thighs.  Additional treatment 
records that same month noted that he had numbness that was 
considered to be secondary to L4-L5 narrowing and L4 disc 
herniation.  Electromyograph studies taken in September 1996 
"suggest[ed] a right L5 radiculopathy."  An October 1996 
report noted that the veteran's back disorder was aggravated 
by his motorcycle accident and cracked vertebrae.  The 
veteran was scheduled to have back surgery in November 1996.

The Board notes that the RO, in an Administrative Decision 
dated in April 1998, determined that the injuries that the 
veteran incurred from his June 1996 motorcycle accident, 
including T12 and L2 fractures, were the result of the 
veteran's own willful misconduct.  The veteran did not appeal 
the RO's decision.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, a 60 
percent evaluation is warranted for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, little 
intermittent relief.  A 40 percent evaluation is warranted 
for severe symptoms, manifested by recurring attacks with 
intermittent relief.  Moderate symptoms, with recurring 
attacks, warrant a 20 percent evaluation, and mild symptoms, 
a 10 percent evaluation.  

The post-accident medical records indicated that the back 
symptomatology not due to the T12 and L2 fractures consisted 
of paraparesis and numbness in the thighs.  The VA examiner 
determined a few months before the accident that the 
veteran's symptoms were "mild to moderately disabling."  In 
view of these findings, the Board finds that the evidence 
supports a 20 percent evaluation for herniated disk L4-L5 
with scoliosis.  The Board finds further, however, that the 
evidence shows  that herniated disk L4-L5 with scoliosis is 
manifested by no more than moderate symptoms.  While the 
veteran complained of pain and numbness, the VA examination 
report, which constitutes the most comprehensive as well as 
the most recent medical evidence prior to the accident, 
revealed no objective symptomatology other than decreased 
sensation and strength in the right extremity.  In view of 
these findings, the preponderance of the evidence is against 
an evaluation in excess of 20 percent. 

In addition, the Board considered DC 5292, under which a 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine, and a 20 percent evaluation is 
warranted for moderate limitation of motion.  While the 
December 1995 private medical report indicated impairment of 
motion, in view of the fact that the VA examiner more 
recently described the veteran's range of motion as being 
"excellent in all directions," the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent under DC 5292.  

The Board considered the provisions of 38 C.F.R. §§ 4.40,and 
4.45, as well as the decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995), however, these regulations do not provide a basis 
for an increase.  In this respect the Board observes that 
Diagnostic Codes 5293 specifically contemplates pain, and 
moreover, the clinical record does not reveal any objective 
evidence of fatigue on use or additional limitation of 
function due to pain or any other symptom to warrant an 
increased evaluation under either DC 5293 or 5292.  
Accordingly, an evaluation in excess of 20 percent under 
these regulations is not in order.

B.  Arthritis, Right Knee

VA treatment records from December 1995 noted that the 
veteran complained of effusion and clicking in the right 
knee, that the knee "goes out on me," and that he was 
unable to bend the knee.  One entry noted that there was 
warmth and swelling of the knee, with no decreased range of 
motion.  Another on the same date reported that range of 
motion was from 0 to 95 degrees.  The knee was noted to be 
stable, and there was no degenerative joint disease.  The 
provisional diagnosis was knee pain.  X-rays revealed no 
evidence of fracture or dislocation.

The veteran was hospitalized from January to February 1996 
after making a suicide attempt.  He was given an overall 
mental and physical examination that noted "some loss of 
range of motion" of the right knee.

The March 1996 VA examination report noted that the veteran 
complained of a one year history of right knee pain, with 
worsening over the past five to six months.  He reported 
swelling after ambulation, with occasional twisting injuries 
and giving way, but no locking of the knee.  The examiner 
noted that the knee was swollen, with mild synovial 
thickening, but there was no effusion.  The patella was 
asymptomatic to palpation and tracked normally with motion.  
The knee had range of motion from full extension to 140 
degrees of flexion.  In full extension there was positive 
valgus laxity of 1 cm.  In addition, there was grade 1 pivot 
shift and positive Lachman and drawer signs, but negative 
posterior drawer, posterior pivot shift and quadriceps active 
test.  McMurray's test was also negative, although painful.  

The examiner described the veteran as "neurovascularly 
intact with the exception    . . . [of] slight diminished 
sensation over the dorsum of the right foot."  He had 5/5 
motor strength in the muscles of the right lower extremity, 
with mild weakness in the extensor digitorum longus.  X-rays 
of the knee showed minimal evidence of degenerative 
arthritis, with evidence of previous repair of the knee, and 
with substantial calcification at both the origin and 
insertion of the medial collateral ligament.  The examiner's 
assessment was status post interarticular right knee injury 
with anterior cruciate ligament injury and previous medial 
collateral ligament injury with continued medial laxity.  The 
examiner stated further that the veteran had persistent 
symptoms of giving away of the knee, and that "this appears 
to be functionally limiting."

The veteran suffered an injury to his left knee in his June 
1996 motorcycle accident.  The ensuing medical records 
addressed, for the most part, his left knee injury.  A few 
days prior to his accident he had scheduled an appointment to 
evaluate his right knee due to instability in the knee.  By 
the time of the appointment, however, the entries referred 
exclusively to the recently injured left knee.  An August 
1996 X-ray report noted no significant cartilage loss and no 
significant changes in the right knee since the December 1995 
X-rays.  An X-ray report in September 1996, however, while 
primarily addressing the left knee, noted that there was 
advanced osteoarthritic change in the knee joints with 
extensive osteophyte formation.  Because of this use of the 
plural, the Board shall presume that the radiologist intended 
to indicate the presence of osteoarthritis in the right knee.  
The veteran underwent surgery on the left knee in November 
1996.  The surgery report noted that "the right knee was 
markedly lax as well with . . . anterior/posterior 
translation."  

As noted above, the RO determined in April 1998, that the 
injuries that the veteran incurred from his June 1996 
motorcycle accident, including injuries to the left knee, 
were the result of the veteran's own willful misconduct.  The 
Board, therefore, shall evaluate only the veteran's right 
knee.  

Under DC 5003, degenerative arthritis established by X-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

The Board notes that the most recent examination report 
indicated that the veteran had full range of motion of the 
right knee.  Medical records in December 1995 reported that 
range of motion was from 0 to 95 degrees.  Hospitalization 
records from January to February 1996 noted "some loss of 
range of motion" of the right knee.  Under 38 C.F.R. §4.71a, 
DC 5260, a noncompensable evaluation is warranted for 
limitation of flexion of the leg to 60 degrees, and a 10 
percent evaluation is warranted for limitation of flexion of 
the leg to 45 degrees.  The evidence thus shows that, while 
the veteran has limited motion of the right knee, the extent 
of such limited motion is noncompensable under DC 5260.  As 
noted above, however, where there is arthritis established by 
X-ray, with noncompensable limited motion, a 10 percent 
evaluation is warranted under DC 5003.  Accordingly the 
veteran's arthritis of the right knee is correctly evaluated 
as 10 percent disabling.  

The preponderance of the evidence, however, is against an 
evaluation in excess of 10 percent.  As the veteran does not 
have sufficient limitation of flexion for a compensable 
evaluation under DC 5260, it follows that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for limitation of flexion.  In addition, as there is 
no evidence of limitation of extension to five degrees or 
more, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for limitation of 
extension under DC 5261.  

The Board has considered 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(1999), and DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995), 
in determining whether pain, flare-ups of pain, weakness, or 
incoordination results in any additional functional 
limitation.  However, there is no medical evidence of disuse 
atrophy or other objective indications to show that arthritis 
of the knee is manifested by additional limitation of 
function to a degree that would support a rating in excess of 
10 percent under the rating schedule.

The Board notes that in a precedent opinion, dated July 1, 
1997, the General Counsel of the VA concluded that in some 
cases where a veteran has a knee disorder involving 
arthritis, separate ratings may be assigned under Diagnostic 
Code 5257 and Diagnostic Code 5003.  See VAOPGCPREC 23-97, 62 
Fed. Reg. 63604 (1997).  This opinion made clear that a 
separate rating must be based upon an additional disability.  
Under 38 C.F.R. § 4.71a, DC 5257, a 30 percent evaluation is 
warranted for impairment of the knee with severe recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is warranted for moderate recurrent subluxation or lateral 
instability, and a 10 percent evaluation is warranted when 
there is slight recurrent subluxation or lateral instability.

The medical evidence indicates that the veteran does have 
disability in addition to arthritis and limited motion, in 
the form of instability of the right knee.  The VA examiner 
found that the veteran had continued medial laxity, with 
persistent symptoms of giving away that "appear[] to be 
functionally limiting."  The November 1996 surgical report 
for the left knee also noted that "the right knee was 
markedly lax as well with . . . anterior/posterior 
translation."  In view of the description of the laxity of 
the veteran's right knee as marked, the Board finds that the 
disability picture of the veteran's right knee disorder more 
closely approximates severe impairment than it approximates 
moderate impairment.  Accordingly, a 30 percent evaluation is 
warranted under DC 5257.  Thus, the veteran's right knee 
disability is rated as follows: arthritis with limitation of 
motion, 10 percent; and  other impairment of the knee, to 
include instability, rated 30 percent.

C.  Asthma and History of COPD

The March 1996 VA examination report noted that the veteran 
used an inhaler most mornings and again in the evening.  The 
veteran reported a history of being diagnosed with asthma in 
1988.  He smoked one pack of cigarettes a day and had a 20 
pack per year history of tobacco use.  He made no complaints 
concerning any respiratory impairment.  The examiner reported 
that pulmonary function tests taken in August 1995 showed 
that Forced Expiratory Volume in one second (FEV-1) was 80 
percent of the predicted level.  The veteran reported that if 
he did not use his inhaler at bedtime, he would occasionally 
awaken with shortness of breath and wheezing at night.  The 
veteran's lungs were clear to auscultation and percussion, 
and there was no wheezing on forced expiration.  The examiner 
did not diagnose any respiratory disorder.

VA treatment records from December 1995 to July 1996 noted 
that the veteran had asthma but did not address any 
symptomatology.  The veteran's June 1996 accident report 
noted the veteran had COPD but stated merely that "this 
problem is stable,"  and the veteran was prescribed 
bronchodilator inhaler medication.  In October 1996, the 
veteran's chest was described as being clear to auscultation.  
Chest X-rays indicated "no evidence of acute lung disease."  
Treatment records in January 1997 noted that the veteran 
continued to use his inhaler.  

The veteran's history of asthma and COPD have been evaluated 
under Diagnostic Codes 6602-6603.  At the time the veteran 
initiated his claim, a 30 percent evaluation was warranted 
under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6603 for 
moderate pulmonary emphysema with moderate dyspnea occurring 
after climbing one flight of steps or walking more than one 
block on a level surface; pulmonary function tests consistent 
with findings of moderate emphysema.  A 10 percent evaluation 
was warranted for mild symptoms, with evidence of ventilatory 
impairment on pulmonary function tests and/or definite 
dyspnea on prolonged exertion.  

In addition, under DC 6602, a 30 percent evaluation was 
warranted for moderate bronchial asthma, with rather frequent 
asthmatic attacks (separated by only 10-14 day intervals) 
with moderate dyspnea on exertion between attacks.  A 10 
percent evaluation was warranted for mild bronchial asthma, 
with paroxysms of asthmatic type breathing occurring several 
times a year with no clinical findings between attacks.

The Board notes that by regulatory amendment, effective 
October 7, 1996, substantive changes were made to the 
schedular criteria for evaluating respiratory disorders, as 
set forth at 61 Fed. Reg. 46720-46731 (1996) (codified at 
38 C.F.R. §§ 4.96 and 4.97).  Where the law or regulations 
change while a case is pending, however, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  Both the old and the new criteria 
for rating asthma and COPD must therefore be considered.  
However, this change in the regulations does not apply prior 
to October 7, 1996.  See 38 U.S.C.A. § 5101(g) (West 1991).  
The RO has evaluated the veteran's disability under both the 
old and the current regulations.

Subsequent to the regulatory changes, a 30 percent evaluation 
is contemplated for bronchial asthma under DC 6602 with 
findings of an FEV-1 of 56 to 70 percent of the predicted 
value, or; FEV-1/ Forced Vital Capacity (FVC) ratio of 56 to 
70 percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 10 
percent evaluation is contemplated for an FEV-1 of 71-80 
percent predicted, or; and FEV-1/FVC ratio of 71 to 80 
percent, or: intermittent inhalational or bronchodilator 
therapy.  

Subsequent to the regulatory changes, a 30 percent evaluation 
is contemplated for pulmonary emphysema under DC 6603 and 
COPD under DC 6604, with findings of an FEV-1 of 56 to 70 
percent of the predicted value, or; an FEV-1/FVC ratio of 56 
to 70 percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) from 56 to 
65 percent predicted.  A 10 percent evaluation is warranted 
for an FEV-1 of 71 to 80 percent of the predicted value, or; 
an FEV-1/FVC ratio of 71 to 80 percent, or; DLCO (SB) of 66 
to 80 percent predicted.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence indicates that, under 
the old regulations, the veteran's respiratory disorder was 
manifested by no more than mild symptoms, with evidence of 
ventilatory impairment on pulmonary function tests but 
without any evidence of definite dyspnea on prolonged 
exertion.  In view of the lack of such evidence, the June 
1996 treatment report that noted in reference to COPD that 
"this problem is stable," and the fact that neither COPD 
nor asthma has been described as more than mild, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent under DC 6603 under the 
old regulations.  

In addition, the Board finds that the evidence shows that, 
under the old regulations, bronchial asthma was manifested by 
no more than mild symptoms.  While the veteran would 
occasionally awaken at night with shortness of breath and 
wheezing, there is no evidence of symptoms more severe than 
paroxysms of asthmatic type breathing occurring several times 
a year.  Accordingly, the criteria for an evaluation in 
excess of 10 percent for bronchial asthma under DC 6602, 
prior to the regulatory changes, have not been met. 

As regards the current criteria, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under either DC 6602, 6603, or 6604.  
The veteran indicated during his VA examination that, while 
he used oral bronchodilator therapy, he did not use such 
therapy, or inhalational therapy or inhalational anti-
inflammatory medication, on a daily basis.  In addition, he 
had an FEV-1 that was 80 percent of the predicted level.  The 
criteria for an evaluation in excess of 10 percent for 
bronchial asthma under DC 6602, pulmonary emphysema under DC 
6603, and COPD, under DC 6604, have therefore not been met.  

D.  Probable Hypertension

The March 1996 VA examination report revealed that the 
veteran's blood pressure was 144/92 while seated, 144/94 
while supine, and 142/98 while standing.  He reported "a 
history of mild hypertension when he would be consuming 
ethanol," as well as a family history of hypertension.  The 
examination report contained a diagnosis of probable 
hypertension.  The Board notes that none of the voluminous 
medical treatment records contain a diagnosis of 
hypertension.  The veteran's blood pressure was measured on 
numerous occasions between December 1995 and January 1997, 
and it varied from a low of 112/66 in July 1996, to a high of 
130/88 in October 1996.  VA psychiatric reports dated in 
April and September 1996, noted that the veteran suffered 
from high blood pressure when drinking.  
At the time the veteran initiated his claim, a 10 percent 
evaluation was warranted under 38 C.F.R. § 4.104, DC 7101 for 
hypertensive vascular disease (essential hypertension) with a 
diastolic pressure of 100 or more.  

By regulatory amendment, effective January 12, 1998, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the arteries and veins, including 
hypertension, as set forth at 62 Fed. Reg. 65207-65244.  
Where the law or regulations change while a case is pending, 
however, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas, 1 
Vet. App. at 312-313.  Both the old and the new criteria for 
hypertension must therefore be considered.  However, this 
change in the regulations does not apply prior to January 12, 
1998.  See 38 U.S.C.A. § 5101(g).  The RO has evaluated the 
veteran's disability under both the old and the current 
regulations.

Under the current version of DC 7101, a 10 percent evaluation 
is warranted for hypertensive vascular disease (hypertension 
and isolated systolic hypertension) manifested by diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; as the minimum evaluation for 
an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  The regulations further state that hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation under either the old or the current 
diagnostic criteria for hypertension.  The Board notes that 
there is no medical evidence showing a diastolic pressure 
predominantly 100 or more, or a systolic pressure 
predominantly 160 or more.  The criteria for a compensable 
evaluation have therefore not been met.





E.  Congenital Ureteropelvic Obstruction of the Left Kidney

The June 1996 private medical report of the veteran's 
motorcycle accident included among the veteran's diagnoses a 
diagnosis of congenital ureteropelvic obstruction of the left 
kidney.  The veteran's symptoms regarding this disorder were 
not discussed and the remaining treatment records contain no 
reference to this disorder.  

Under 38 C.F.R. § 4.115b, DC 7511 stricture of the ureter 
without recurrent stone formation is to be rated as 
hydronephrosis.  Under DC 7509, a 10 percent evaluation is 
warranted for hydronephrosis with only an occasional attack 
of colic, not infected and not requiring catheter drainage.  
In view of the fact that the medical record does not indicate 
that the veteran suffers any attacks of colic, and there is 
no evidence of any other symptoms, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for congenital ureteropelvic obstruction of the 
left kidney.

F.  Peptic Ulcer Disease

The veteran was hospitalized at a VA facility from June to 
July 1996, subsequent to his motorcycle accident.  The 
treatment records noted that, on admission to the hospital, 
the veteran had been on Pepcid for a stress ulcer, but that 
this had been discontinued as it was no longer needed.  The 
remaining medical records noted no complaints of, or 
treatment for peptic ulcer disease.  

Under 38 C.F.R. § 4.114, DC 7305, a 10 percent evaluation is 
warranted for mild duodenal ulcer with recurring symptoms 
once or twice yearly.  As the record contains no medical 
evidence of any recurring symptoms, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for peptic ulcer disease under DC 7305.



G.  Adjustment Disorder with Depressed Mood, and Anti-Social 
Personality Disorder

The veteran was hospitalized in January 1996 following a 
suicide attempt.  His appearance was within normal limits, 
his speech and activity were normal, his mood was neutral and 
his affect congruent.  His sleep and appetite were not 
disturbed.  He denied any depression or anxiety.  His thought 
processes were clear and coherent, he denied any current 
suicidal or homicidal ideation or plans, and his insight and 
judgment were fair.  During his hospital stay, he was noted 
to be oriented to the unit and ward routines, he was 
pleasant, cooperative and compliant to the ward rules and 
treatment regimens, and he interacted appropriately with 
others.  The veteran did, however, minimize and rationalize 
the events leading to his admission and he refused to heed 
the recommendations of the staff, discharging himself early 
and initially refusing any follow-up medication or treatment.  
At the time of discharge his mood was neutral and he denied 
any suicidal or homicidal ideation.  His Axis I diagnoses 
were alcohol dependence, continuous, and adjustment disorder 
with depressed mood.  

Treatment records from February 1996 noted that the veteran 
was irritated, he was oriented in three spheres, and his 
affect was full.  He appeared emotionally stable and 
embarrassed and remorseful over his suicide attempt.  The 
assessment was alcohol dependence, recent lapse and suicide 
attempt, polysubstance abuse in remission, and anti-social 
personality disorder.  By the following month, his mood was 
described as positive, and he was attending regular 
alcoholics anonymous meetings.  He denied any depression.  In 
April 1996 he was alert, oriented, pleasant, cooperative, his 
affect was full, appropriate and of normal intensity, and his 
mood was described as good and also as neutral.  He denied 
suicidal or homicidal ideation, his speech was regular in 
rate and rhythm, logical and goal directed, and his judgment 
and insight were fair.  He denied any signs of psychosis, 
mania, obsessive compulsive disorder or panic.  The 
impression was alcohol dependence in early full remission, 
history of polysubstance dependence, and anti-social 
personality disorder.  His Global Assessment of Functioning 
(GAF) score was 65.

Treatment records from September 1996 noted that the veteran 
had resumed drinking again in May of that year and had failed 
to return for treatment.  He continued to drink heavily until 
suffering a serious motorcycle accident while drunk.  The 
veteran denied any conscious awareness that this had been an 
attempt at self-harm.  He reported that after his accident, 
he suffered from irritability and a lowered mood, but denied 
having any suicidal or homicidal ideation or vegetative 
depressive symptoms during that period.  He had recently gone 
on a drinking binge and had reported suffering multiple 
blackouts.  He had grabbed his wife by the hair and made a 
comment about killing himself on her motorcycle.  He said 
that he would get depressed when not drinking and would get 
even more depressed when drinking.  He reported his current 
mood as somewhat lowered, but denied suicidal or homicidal 
ideation.  He had no abnormalities of appetite, sleep or 
libido.

He was oriented in three spheres, his grooming was neat, his 
mood was cheerful, his affect was bright, he maintained good 
eye-contact, and his speech was regular in rate and rhythm, 
and was logical and goal directed.  His insight and judgment 
were fair, and he was calm and relaxed.  His concentration 
was "good," but he had some problems with recent memory,  
The assessment was alcohol dependence, continuous with 
lowered mood, marijuana dependence, continuous, and anti-
social personality disorder.  Additional records noted the 
possibility of depression or bipolar affective disorder.  The 
treating physician stated that "it is difficult to determine 
whether [the veteran] meets the definition for depression."  
Treatment records from October 1996 essentially repeated the 
September findings.

At the time the veteran initiated his claim, a 30 percent 
evaluation was warranted under 38 C.F.R. § 4.132, DC 9405 for 
dysthymic disorder, adjustment disorder with depressed mood, 
or major depression without melancholia.  Under that code, a 
30 percent evaluation is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  The Board notes 
here that VA's General Counsel has defined definite as "more 
than moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93).  A 10 percent evaluation was warranted 
for emotional tension or other evidence of anxiety productive 
of mild social and industrial impairment.  A noncompensable 
evaluation was warranted for neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.

By regulatory amendment effective November 7, 1996, 
substantive changes were made to the schedular criteria for 
evaluating mental disorders, as set forth at 61 Fed. Reg. 
52695-52702 (1996) (codified at 38 C.F.R. §§ 4.125-4.130).  
Where the law or regulations change while a claim is pending, 
the version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas, 1 Vet. App. at 
312-313.  Both the old and the new criteria for rating mental 
disorders must therefore be considered.  However, this change 
in the regulations does not apply prior to November 7, 1996. 

Under the current regulations, the diagnostic code for 
dysthymia, formerly 38 C.F.R. § 4.132, DC 9405, has been 
changed to 38 C.F.R. § 4.130, DC 9433.  Under this code, a 30 
percent evaluation is warranted for dysthymic disorder 
resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 10 percent evaluation is warranted for dysthymic disorder 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A noncompensable evaluation is warranted when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.

The Board finds that, under the regulatory criteria in effect 
when the veteran initiated his claim, the evidence indicates 
that adjustment disorder with depressed mood, and anti-social 
personality disorder, competent, were manifested by mild 
social and industrial impairment.  The evidence thus supports 
a 10 percent evaluation for the veteran's disorder.  The 
Board finds further, however, that the evidence indicates 
that the disability picture presented by adjustment disorder 
with depressed mood, and anti-social personality disorder, 
competent, more closely approximates mild social and 
industrial impairment than it approximates definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and definite 
industrial impairment.  

The Board finds that there is no evidence that the veteran 
suffered from definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  He was noted to be living with his wife and their 
children, and their relationship was described as good as 
long as he abstained from alcohol.  He had no change in 
libido.  He attended church on a weekly basis and a Christian 
men's group regularly, and he was able to interact 
appropriately with the staff and fellow patients when 
hospitalized in January 1996.  

Nor is there any evidence of definite industrial impairment 
due to reduction in initiative, flexibility, efficiency and 
reliability levels.  While the veteran was unemployed, there 
is no evidence indicating that this was due to his mental 
condition.  He had a GAF score of 65 in April 1996.  GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A GAF of 61-70 denotes "some mild symptoms . . . OR some 
difficulty in social, occupational, or school functioning . . 
. but generally functioning pretty well, has some meaningful 
interpersonal relationships."  In addition, while there is 
no evidence of record detailing the veteran's ability to 
function in an employment setting, the January 1996 
hospitalization report noted that his thought processes were 
clear and coherent, his insight and judgment were fair, and 
he was cooperative and compliant to the ward rules and 
treatment regimens.  In view of these factors, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent under the former 
regulatory criteria.  

The Board finds further that the preponderance of the 
evidence similarly indicates that the veteran's disorder is 
manifested by no more than occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  As noted above, the veteran's GAF 
score is indicative of mild symptoms.  In addition, there is 
no evidence that the veteran's symptoms require continuous 
medication.  Furthermore, the criteria for the next higher 
evaluation are not met as there is no evidence that the 
veteran suffers from such symptoms as suspiciousness, panic 
attacks, or chronic sleep impairment.  The preponderance of 
the evidence is thus against an evaluation in excess of 10 
percent under the current regulatory criteria.  

II.  Analysis

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a lifetime impairment which would 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 U.S.C.A. § 1502 (West 
1991); 38 C.F.R. § 4.15.  In this case, the veteran is unable 
to meet this requirement.  None of the veteran's disabilities 
constitutes a permanent total disability, and his various 
disabilities do not amount to a combined one hundred percent 
evaluation for pension purposes.

Moreover, a permanent and total disability rating is not 
warranted under the applicable schedular criteria provided 
for under 38 C.F.R. §§ 4.16(a), 4.17.  The veteran does not 
have a disability rated at 60 percent or higher, or one 
disability rated at 40 percent with the combined rating at 70 
percent.  His highest rated disability, right knee 
instability, is evaluated as 30 percent disabling and his 
next highest rated disability, herniated disc L4-L5 with 
scoliosis, is evaluated as 20 percent disabling.  Arthritis 
of the right knee, asthma and history of COPD, and adjustment 
disorder with depressed mood with anti-social personality 
disorder, competent, are each evaluated as 10 percent 
disabling.  The combined effect of the veteran's disabilities 
is appropriately designated as 60 percent disabling.  
38 C.F.R. § 4.25.  There is no evidence to show that any of 
these disabilities is likely to be permanent.  

As the veteran's disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), 4.17 the Board must 
determine whether the veteran is entitled to pension benefits 
based on subjective criteria, including age, education and 
occupational history.  38 C.F.R. §§ 3.321, 4.15.  In this 
regard, the Board notes that the veteran is 44 years old and 
reported a twelfth grade level education.  His last job, as a 
painter, lasted for two and-a-half months, ending in December 
1995.  Before that he was an "attendant" for three and-a-
half months.  Treatment records from April 1996 indicated 
that the veteran had worked in the past as a machinist and as 
a construction worker, and that his longest job had lasted 
for two years because the foreman allowed him to drink.  

The veteran contends that his disabilities collectively 
inhibit his ability to work.  However, while the veteran 
stated in February 1996 that his back condition had caused 
him to fail physical examinations for two jobs, and, in March 
1996, that he was unemployed due to his right knee problem, 
the Board observes that the record indicates that, prior to 
his motorcycle accident, it was the veteran's alcohol abuse 
that most affected his employment.  As noted above, the 
veteran has indicated that he was able to keep his longest 
lasting job because he was allowed to drink, and his treating 
physician further noted that "alcohol has had negative 
impact on marriages, employment, legal status, social 
relationships," and that the veteran had "lost jobs due to 
alcohol related absenteeism."  There is no medical opinion 
that any of the veteran's other disorders similarly inhibit 
employment.

The RO found that the veteran's motorcycle accident and 
resultant injuries were the result of willful misconduct.  In 
reviewing the medical evidence, the Board notes that the 
veteran has given a history of drinking heavily until June 
15, 1996, the day he sustained the injuries in question; he 
has clearly indicated that he was intoxicated at the time of 
the accident and he has not indicated otherwise.  (See, for 
example, medical record dated in September 1996.)  Applicable 
law and regulations provide that no compensation shall be 
paid for disability which is the result of a veteran's own 
willful misconduct, including the abuse of alcohol.  3.301(c) 
(1999).  Thus, alcohol dependence is not a ratable disability 
for VA purposes, and the symptomatology associated therewith 
may not be considered in an analysis of the veteran's 
employability.  38 U.S.C.A. §§ 105, 1521 (West 1991); 38 
C.F.R. §§ 3.1(n), 38 C.F.R. § 3.301 (1999) (disability 
pension is not payable for any condition due to the veteran's 
own willful misconduct); Barela v. West, 11 Vet App 280 
(1998); VAOPGCPREC 11-96 (November 1996); VAOPGCPREC 2-97 
(Jan. 16, 1997); VAOPGCPREC 2-98 (Feb 10, 1998).  Therefore, 
disability attributable to alcoholism cannot provide a basis 
for an award of nonservice-connected disability pension 
benefits.  The Board parenthetically notes that functional 
impairment of the back has been considered anyway, as the 
veteran had disc disease of the lumbar spine prior to the 
June 1996 accident.  There is no medical evidence of any 
residuals of the head injury sustained at that time.  There 
is medical evidence of surgical treatment for a left knee 
disability but, as far as any current residuals of the left 
knee injury or head injury are concerned, the veteran failed 
to report for VA examinations scheduled in May 1998.    

The Board notes further that the record does not indicate 
that the veteran requires frequent hospitalization or an 
inordinate quantity of medication for his various disorders, 
other than for his alcohol dependence and for the residuals 
of his motorcycle accident.  In addition there is no medical 
opinion of record that relates the veteran's employment 
status with his various disorders.  Based on the foregoing 
the Board concludes that the veteran's disabilities, when 
evaluated in association with his educational attainment, 
occupational background and age, are not shown to preclude 
all forms of substantially gainful employment, consistent 
with his age, education, and employment experience.  

Being unemployed is not the same as being unemployable.  The 
combined effect of the veteran's physical disabilities 
unrelated to alcohol dependence and the resultant physical 
injuries does not, in the Board's judgment, preclude 
substantially gainful employment, nor is it shown that there 
is permanency of alleged total disability, particularly given 
his relatively young age of 44.  The weight of the evidence 
supports the conclusion that he is not permanently and 
totally disabled for pension purposes.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and a 
permanent and total rating for pension purposes is not 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

